Appellant, in his motion for a rehearing, strenuously insists that we erred in our original disposition of this case in this: That we held the evidence sufficient to sustain the conviction. His contention is: (1) That the alleged articles taken from the burglarized house were not identified, and (2) that the testimony of the accomplice, Carl Harris, was not corroborated. We have again read the record with much care and reached the conclusion that the evidence is sufficient.
Carl Harris, an admitted accomplice, testified that he and *Page 154 
appellant, about dark on August 16, entered the home of Mr. Yates by crawling through a window. That they took some shirts, pants, a pair of clippers, ten pounds of sugar in a cloth sack, canned goods and some food that had been cooked which was in pots sitting on the kitchen stove. That they took the pots containing the cooked food to the railroad where they ate it and threw the pots away. That they traded the sugar and some of the canned goods to Harvey Commander for a pint of whisky. Mrs. Yates testified that when she left home on the evening in question she left some cooked food in pots on the stove. That when she returned about 11 p. m. the food and pots were gone. The ten pounds of sugar in a cloth sack, canned goods, shirts, pants and all of her husband's every day clothes were gone. Did this not corroborate the accomplice as to what was taken in the burglary? We think so. Again, Harvey Commander testified that appellant did, in the early part of the night in question, trade to him some canned goods and ten pounds of sugar in a cloth sack for a pint of whisky. He further testified that on the following day when the constable came to his home, he, the witness, showed the constable the sugar and canned goods. The constable testified that he saw appellant and the accomplice together on the night in question and both appeared to be pretty well "lit up," probably due to the consumption of the whisky which they obtained from Commander in exchange for the sugar and canned goods. The constable also testified to finding the sugar and canned goods at Harvey Commander's home on the day following the night of the burglary. Mr. Yates testified that he recovered a coat, a pair of pants, and scissors.
Now, let us take this testimony and analyze it and see if it tends to connect the appellant with the offense and corroborates the accomplice. That appellant and the accomplice were together on the night in question and that they traded ten pounds of sugar together with some canned goods to Commander on the night of the burglary is not denied or controverted by any testimony. That these goods were similar to those taken in the burglary is also shown. The sugar and canned goods were traced into the possession of Harvey Commander to whom they had been given in exchange for whisky by appellant. We are of the opinion that all the facts and circumstances proved do corroborate the accomplice's testimony, and sufficiently show that the stolen articles were the ones taken from the burglarized premises.
The motion for a rehearing is overruled. *Page 155 
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.